Order unanimously affirmed, without costs. Memorandum: Defendants’ adjustor stated in *728an affidavit that he estimated plaintiffs’ fire loss as $146,216.25 and supported that estimate by an itemized statement. Those documents, together with an affidavit of defendants’ attorney adopting that loss figure, were submitted in support of a motion by defendants. When a party adopts a statement of another for its own purposes in connection with a lawsuit, the statement may be used as an admission against that party (Richardson, Evidence [Prince, 10th edl, § 251; see, also, Rudolph v Hancock Mut. Life Ins. Co., 251 NY 208). Since it is clear that defendants are liable at least in that amount partial summary judgment was properly granted to plaintiffs. 11 Plaintiffs’ claim for punitive damages was properly dismissed (see Reifenstein v Allstate Ins. Co., 92 AD2d 715). (Appeals from order of Supreme Court, Jefferson County, Hayes, J. — summary judgment.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Moule, JJ.